DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites that filtrate is drained “where applicable.”  This renders the claim indefinite as it is not clear whether this represents a positively required step.  It appears to represent a conditional step but the claim does not provide guidance as to the required condition.  Further, it is not clear whether this represents a separate step or is part of the first conveyance step (or second conveyance step).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumura et al (JP 2016-116465 A).
A machine translation of the description of Tsumura is provided with this action.
With respect to claims 1, 14, and 15, Tsumura teaches production of cell concentrated solutions using hollow fiber membrane modules and a cell washing process [Abs].  The process may involve removal of proteins from the cell solution [0028] e.g. through the membrane.  The process includes a filter module provided with a retentate side having at least two access ports (6) and (7) as well as a filtrate chamber with at least one access port (5a) and/or (5b) [0033-0037, Figs. 1-2].  The system may further be provided with a washing liquid which is connectable to one of the outlets [0050].  Examiner notes that the claim language “wherein one or more sources of washing fluid can be connected at least to the first or second fluid access… and to the at least one fluid access to the filtrate chamber” appears to represent a required capability and not an actual required connection, such that the system of Tsumura is sufficient to meet the requirements.  Tsumura teaches a first conveyance step in which solution is pumped into the retentate chamber via port (6) or (7) [0033-0035] to convey solution across the membrane to form a filtrate, and then teaches a second conveying step [0050] in which washing liquid is sent into the retentate chamber (and, via the membrane, into the filtrate chamber) to wash out the retentate chamber and to discharge the filtrate from the filtrate discharge.
Given the broadest reasonable interpretation, the process of Tsumura therefore anticipates the claimed invention.

    PNG
    media_image1.png
    399
    517
    media_image1.png
    Greyscale

With respect to claim 3, Tsumuga teaches feeding washing fluid into the retentate chamber via port (6) or (7), and thereby discharging the filtrate as well as discharging the retentate i.e. cell concentrate via the circuit [0050-0052].
With respect to claims 4 and 5, Tsumuga teaches hollow fiber membranes, with retentate fed to the lumen side [0043].
With respect to claim 7, as best understood the process of Tsumuga would convey washing fluid into the chambers simultaneously at least during portions of the process in which washing fluid is passing through the membrane i.e. to discharge filtrate.
With respect to claim 12, Tsumuga teaches washing with a priming fluid (which may be the same as the washing fluid) before the first conveyance, to prime the system [0055-0058].
With respect to claim 13, Tsumuga teaches that the washing fluid may be conveyed via the storage container which contains the feed liquid, such that before such fluid may be conveyed in the second conveying step, it would necessarily first be conveyed through the lines upstream [0052].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2, 6, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumuga et al in view of Shevitz (US PGPub 2013/0059371 A1).
With respect to claims 2. 14, and 15, Tsumuga teaches as above but is silent to operations in which the second retentate access port is closed during the first conveyance i.e. during the concentration or filtration step.
However, Shevitz teaches product concentration devices [Abs] and teaches that they may be operated in modes such as dead-end filtration (which is simple and relatively low cost) or alternating tangential flow (which may perform well even with mixtures prone to fouling) [0004] and teaches that the system, which may include dead-end or alternating tangential flow arrangements [0279] is operable to maintain high cell concentrations and high product throughput [0282] and may be used for e.g. continuous product concentration.
It would have been obvious to one of ordinary skill in the art to modify Tsumuga’s taught process to provide blockage of e.g. the retentate outlet during the first conveyance step to allow for operating in a dead-end or alternating tangential flow arrangement as in Shevitz, e.g. to provide a simpler/cheaper operation or to gain the benefit of allowing better concentration of cells or product materials or the like.
	Regarding the process being employed for purifying or concentrating protein-containing particles or dissolved protein-containing substances, if such limitations are not considered inherently satisfied by the process of Tsumuga, then at minimum such processes would have been obvious in view of Shevitz, because as in Shevitz the filtrate may contain a product of interest and such filtration arrangements may be suitable for concentrating or purifying the products in such a manner.
With respect to claim 6, Tsumuga teaches particular pore sizes selected based on the particular materials being filtered [0028] but is silent to the MWCO.  However, Shevitz teaches that an MWCO of 50 kDa is commonly used e.g. to separate particular antibodies [0281] such that the claimed range would have been obvious to one of ordinary skill in the art.  Further, in view of Tsumuga, the pore size (and, correspondingly, MWCO) of the membrane would be recognized as a result effective variable which one of ordinary skill in the art would have proper motivation to optimize based on particular applications.
	With respect to claims 11 and 16-18, Tsumuga teaches as above but is silent to the particular flowrate of the washing fluid, stating that it is not particularly limited [0054].  However, it would be well understood in the art that a particular benefit of the washing behavior is the transmembrane flow of fluid, either forward or backwards; see e.g. Shevitz [0008] which describes this within the context of alternating tangential flow operations.  As such, at minimum the flowrate of fluid would have been obvious to optimize as a means of controlling the transmembrane flow (either when a single feed is provided alone, or a balance of feeds on either side) in order to gain the benefit of controlling the flushing behavior.  The claimed values would have been obvious over such optimization.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumuga et al in view of Vestergaard Frandsen (US PGPub 2010/0044321 A1).
	Tsumuga teaches as above but is silent to flows of washing fluid provided to the filtrate side and the retentate side separately e.g. in pulses or the like, e.g. using a second access port on the filtrate side (although Tsumuga does teach a second access port on the filtrate side in at least some embodiments, as discussed above).
	However, Vestergaard Frandsen teaches fluid filtration devices [Abs] employing e.g. microfiltration and teaches that, when flushing the filter with forward flushing (i.e. on the 
	It would have been obvious to one of ordinary skill in the art to modify Tsumuga’s taught system to include simultaneous (or alternating) forward and backward wash flows because, as in Vestergaard Frandsen, this can be useful for cleaning microfilters and similar devices.  Controlling the flowrate of liquid into each chamber would have been an obvious engineering choice e.g. to provide a desired balance of pressures or the like or otherwise provide the desired flushing action on both sides of the membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777